DETAILED ACTION 
The present application, filed on 9/17/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 8/10/2021, and the interview from 8/17/2021.   


Status of Claims
Claims 1-14, 16-20 are now pending and have been examined. Claim 15 has been cancelled.


Allowable Subject Matter
Claims 1-14, 16-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system, a method and a system for providing augmented reality based advertisements. 

First, at least one virtual object via an AR (augmented reality) interface is provided to a user and a gamified interactive content is streamed to the AR interface. 

Second, information associated with a product searched by user is provided within the one or more sides of the virtual object and the user is prompted to rotate the virtual object on the AR interface. 

Third, the information displayed to the user within the one or more sides of the virtual object is changed and the user is prompted to provide one or more answers. 

Finally, the user interactions, including the answers form the user, are analyzed and rewards are provided to the user according to predetermined rules.


The invention provides a unique advantage in the area of providing augmented reality based advertisements, for it uses a unique mechanism to provide information to the user and allow user to provide answers. 

The references utilized during the prosecution, which have been made part of the record, are: Siddique et al (US 2016/0210602), Kankainen (US 2012/0310717), Eronen et al (US 2017/0372522), Cheng et al (US 2012/0284081). 

Siddique discloses: The methods and systems described herein relate to online methods of collaboration in community environments. The methods and systems are related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created. Users may purchase various goods and/or services and collaborate with other users in the online environment. 

Siddique however, does not disclose: providing, within the one or more sides of the at least one virtual object, information associated with a product searched by the user, the information including available options and features associated with the product, the product being searched by the user in a search request, the search request being received from the user. Furthermore, Siddique does not disclose: prompting the user to rotate the at least one virtual object via the AR interface to review the information within the one or more sides of the at least one virtual object. 
	
Kankainen discloses: An approach is provided for controlling perspective display of advertisement using sensor data. The advertising engine causes, at least in part, a presentation of at least one advertisement banner at a device, the advertisement banner including at least one perspective display of one or more advertisement items. The advertising engine determines positional information based, at least in part, on one or more sensors associated with the device. The advertising engine processes and/or facilitates a processing of the positional information to cause, at least in part, a rendering of the at least one perspective display, the one or more advertisement items, or a combination thereof in the at least one advertisement banner. 

Kankainen however, does not disclose: providing, within the one or more sides of the at least one virtual object, information associated with a product searched by the user, the information including available options and features associated with the product, the product being searched by the user in a search request, the search request being received from the user. Furthermore, Kankainen does not disclose: prompting the user to rotate the at least one virtual object via the AR interface to review the information within the one or more sides of the at least one virtual object.  

Eronen discloses: A method comprising: causing display of a polyhedral virtual object, having a first number (M) of faces, in a virtual visual space, wherein each of at least a second number (N) of the M faces, displays content captured from an associated one of N different camera perspectives; causing rotation of the polyhedral virtual object in the virtual visual space to select a first face of the at least M faces of the polyhedral virtual object by orienting the first face in a predetermined direction within the virtual visual space; and causing display of the content captured from the camera perspective associated with the selected first face of the polyhedral virtual object. 

Eronen however, does not disclose: providing, within the one or more sides of the at least one virtual object, information associated with a product searched by the user, the information including available options and features associated with the product, the product being searched by the user in a search request, the search request being received from the user. Furthermore, Eronen does not disclose: prompting the user to rotate the at least one virtual object via the AR interface to review the information within the one or more sides of the at least one virtual object.

Cheng discloses: An intelligence-gathering system operates on a network-connected server having at least one processor and at least one coupled data repository, with software executing on the at least one processor from a non-transitory medium. The software provides a first function obtaining data from itemized receipts, a second function obtaining related data from one or more merchant sites, and a third function matching data sets obtained from the itemized receipts to data sets obtained from the one or more merchant sites. 

Cheng however, does not disclose: providing, within the one or more sides of the at least one virtual object, information associated with a product searched by the user, the information including available options and features associated with the product, the product being searched by the user in a search request, the search request being received from the user. Furthermore, Cheng does not disclose: prompting the user to rotate the at least one virtual object via the AR interface to review the information within the one or more sides of the at least one virtual object. 


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field (see MPEP 2106.05 (a)). The application specification discloses at [0005]: “However, these conventional technologies cannot provide an AR-driven personalized and gamified search experience to engage the individual and further immerse the individual in marketer advertisements …” Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 11 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 11 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 11, which bring about improvements to a technical field (see MPEP 2106.05 (a)). The application specification discloses at [0005]: “However, these conventional technologies cannot provide an AR-driven personalized and gamified search experience to engage the individual and further immerse the individual in marketer advertisements …” Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 20 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 20 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, business relationships process, i.e. a process aimed at enticing users to read and consider advertisements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 20, which bring about improvements to a technical field (see MPEP 2106.05 (a)). The application specification discloses at [0005]: “However, these conventional technologies cannot provide an AR-driven personalized and gamified search experience to engage the individual and further immerse the individual in marketer advertisements …” Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622